                                                   Case 2:20-cv-08027-JAK-PLA Document 13 Filed 02/18/21 Page 1 of 2 Page ID #:156


                                                   1   Sara Khosroabadi, Esq. (SBN: 299642)
                                                       sara@kandhlawgroup.com
                                                   2
                                                       Khosroabadi & Hill, APC
                                                   3   2535 Kettner Blvd, Suite 2A2
                                                       San Diego, CA 92115
                                                   4   Telephone: 858-434-1020
                                                   5   Facsimile: 858-260-2156

                                                   6   Attorneys for the Plaintiff,
                                                   7    KATAYOON C. MURILLO

                                                   8
                                                   9                           UNITED STATES DISTRICT COURT
                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                  10
                                                  11      KATAYOON C. MURILLO,                                     Case No.: 2:20-cv-08027-JAK-PLA
KHOSROABADI & HILL, APC




                                                  12
                                                                                 Plaintiff,                        JOINT STIPULATION TO
                                                  13      v.                                                       DISMISS WITH PREJUDICE
                          San Diego, California




                                                  14
                                                          DISCOVER BANK AND DOES                                   HON. JOHN A. KRONSTADT
                                                  15      1-10
                                                  16
                                                                                 Defendant.
                                                  17
                                                  18
                                                  19
                                                  20
                                                  21
                                                  22
                                                  23
                                                  24
                                                  25
                                                  26
                                                  27
                                                  28
                                                        ______________________________________________________________________________________________________
                                                         JOINT STIPULATION TO DISMISS                  - 1! of ! 2 -                2:20-cv-08027-JAK-PLA
                                                   Case 2:20-cv-08027-JAK-PLA Document 13 Filed 02/18/21 Page 2 of 2 Page ID #:157


                                                   1          IT IS STIPULATED AND AGREED, by and between Plaintiff Katayoon C.
                                                   2   Murillo (“Plaintiff”) and Defendant Discover Bank (“Discover” and together with
                                                   3   Plaintiff, the “Parties”) through their respective counsel:

                                                   4            1.    That the claims asserted by Plaintiff against Discover in this action be

                                                   5          dismissed with prejudice; and

                                                   6            2. The Parties shall bear their own attorneys’ fees and costs.
                                                              This Court has previously dismissed the action without prejudice, however
                                                   7
                                                       the Parties request this action be dismissed with prejudice.
                                                   8
                                                   9
                                                  10
                                                       Dated: February 17, 2021                                   KHOSROABADI & HILL, APC
                                                  11
                                                  12                                                      By: s/ Sara Khosroabadi
KHOSROABADI & HILL, APC




                                                                                                              Sara Khosroabadi, Esq
                                                  13                                                         Attorney for Plaintiff
                          San Diego, California




                                                  14
                                                  15   Dated: February 17, 2021                              STROOCK & STROOCK,
                                                                                                             LAVAN LLP
                                                  16                                                     By: s/ Sheri Guerami
                                                  17                                                         Sheri Guerami
                                                                                                             Attorney for Defendant,
                                                  18
                                                  19
                                                  20                                       Signature Certification
                                                  21
                                                       Pursuant to Section 2(f)(4) of the Electronic Case Filing Administrative Policies
                                                  22   and Procedures Manual, I hereby certify that the content of this document is
                                                       acceptable to Sheri Guerami counsel for Defendant, and that I have obtained Ms.
                                                  23   Guerami’s authorization to affix her electronic signature to this document.
                                                  24
                                                  25   Dated: February 17, 2021                                   KHOSROABADI & HILL, APC
                                                  26
                                                                                                                 By: s/ Sara Khosroabadi
                                                  27                                                             Sara Khosroabadi, Esq
                                                                                                                 Attorney for Plaintiff
                                                  28
                                                        ______________________________________________________________________________________________________
                                                         JOINT STIPULATION TO DISMISS                  - 2! of ! 2 -                2:20-cv-08027-JAK-PLA
